Citation Nr: 0023515	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for chronic low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1973 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The claims folder was subsequently 
transferred to its current location in Indianapolis, Indiana.

In a June 2000 statement, the veteran withdrew his request 
for a hearing before a member of the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of the veteran's chronic low back pain 
include subjective complaints include constant low back pain 
that was worse in the morning and that flared up with certain 
activities and some objective evidence of paraspinal 
tenderness.  Otherwise, the evidence of record shows little 
if any limitation of motion of the lumbar spine, and no 
evidence of pain on motion, muscle spasm, weakness, spinal 
deformity, or arthritic changes in the lumbar spine. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating greater 
than 20 percent for chronic low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO established service connection for chronic low back 
pain in a February 1975 rating decision.  At that time, it 
assigned a noncompensable (0 percent) disability rating.  The 
RO awarded an increase to 10 percent in an August 1993 rating 
decision and an increase to 20 percent is a December 1996 
rating decision.  

In June 1997, the veteran submitted a claim for an increased 
evaluation.  In connection with that claim, the RO obtained 
his VA outpatient medical records.  In July 1996, the veteran 
was seen for psychiatric screening.  He related that he was 
not employed because he had lost his driver's license due to 
drugs.  In May 1997, the veteran presented with a two-month 
history of worsening low back pain.  The pain extended into 
groin region and to the upper thighs.  It was worse in the 
morning, when rising from a seated position, and with 
walking.  He had tried ice packs, heat, and over-the-counter 
liniments.  On examination, the veteran described the 
affected area as in the L4 to S1 region.  The area was 
nontender and without spasm, sciatica, or sacroiliac joint 
tenderness.  Gait and station were within normal limits.  
Straight leg raising to 90 degrees while sitting was 
negative.  Sensation and reflexes were intact.  X-rays of 
lumbosacral spine showed generalized osteopenia with end 
plate compression secondary to presumed osteopenia and 
inferior sclerosis of the right sacroiliac joint consistent 
with degenerative post-traumatic change.  The diagnosis was 
exacerbation of chronic low back pain.  The veteran was 
prescribed medications including Robaxin and Indocin.  Notes 
dated in June 1997 indicated that the medications had helped 
the back pain.  Examination at that time revealed only 
tenderness in the paraspinal area bilaterally.  Otherwise, 
there was normal gait, full range of motion of the back, 
negative straight leg raising, and intact strength, reflexes, 
and sensation.  The impression was musculoskeletal pain.  

A December 1997 notice indicated that the veteran failed to 
report for a scheduled VA orthopedic examination. 

The veteran was afforded another VA orthopedic examination in 
March 1999.  He related a history of low back pain with only 
symptomatic treatment, including Tylenol as needed.  He 
experienced periods of flare-ups that occurred about once a 
month and lasted up to several days.  Flare-ups were usually 
precipitated by prolonged standing or lifting heavy objects, 
such as carrying 20 to 30 pound grocery bags on two to three 
flights of stairs.  Symptoms were often alleviated by rest or 
hot baths.  The veteran denied using crutches, braces, or a 
cane.  He had not had any surgery.  The disability minimally 
affected his work or daily activities, except for the periods 
of acute flare-ups.  The examiner noted that the veteran 
walked slowly due to low back pain.  Examination of the 
lumbosacral spine was negative for deformity or spasm of the 
paraspinal muscles.  The lower extremities were 
neurologically intact.  Motion testing revealed forward 
flexion to 90 degrees, backward extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.  There was no objective evidence of 
significant pain during range of motion measurements.  X-rays 
of the lumbosacral spine were normal.  End plate indentations 
shown on the films were interpreted as representing a normal 
variant.  

In a March 2000 statement, the veteran asserted that he had 
constant pain on motion, bending, prolonged standing, and 
lifting.  He indicated that the medications did not help.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's chronic low back pain is currently evaluated as 
20 percent disabling under Diagnostic Code (Code) 5295, 
lumbosacral strain.  38 C.F.R. § 4.71a.    

The Board observes that there are other diagnostic codes for 
evaluation of lumbar spine disorders that provide for a 
disability rating greater than 20 percent.  However, upon a 
review of the claim folder, the Board finds that application 
of any of these codes is not supported by the evidence of 
record.  See 38 C.F.R. § 4.71a, Code 5285 (residuals of a 
fractured vertebra), Code 5286 (ankylosis of the spine), Code 
5289 (ankylosis of the lumbar spine), Code 5292 (limitation 
of motion of the lumbar spine), and Code 5293 (intervertebral 
disc syndrome).  Accordingly, the Board finds that the 
veteran's chronic low back strain is best evaluated under 
Code 5295.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Under Code 5295, a 20 percent rating is awarded when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A maximum schedular evaluation of 40 
percent is warranted when lumbosacral strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the veteran's subjective complaints include 
constant low back pain that was worse in the morning and that 
flared up with certain activities.  Objectively, there is 
only some evidence of paraspinal tenderness.  Otherwise, the 
evidence of record shows little if any limitation of motion 
of the lumbar spine, and no evidence of pain on motion, 
muscle spasm, weakness, spinal deformity, or arthritic 
changes in the lumbar spine.  Even considering possible 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45, 
the Board cannot conclude that the veteran's overall 
disability picture more nearly approximates the criteria for 
a 40 percent rating under Code 5295.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  The Board specifically notes that the VA 
outpatient records show that the veteran was unemployed from 
the post office due to losing his driver's license.  There is 
no evidence to suggest that the veteran's low back disability 
has any exceptional or unusual impact on his employability.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 20 percent for chronic low back pain.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5295.  


ORDER

Entitlement to a disability rating greater than 20 percent 
for chronic low back pain is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



